In a proceeding to compel the respondent Board of Elections of the County of Dutchess to enroll the petitioners as voters for the general election to be held on November 3, 1998, the petitioners appeal from an order of the Supreme Court, Dutchess County (Bellantoni, J.), dated October 28, 1998, which denied the petition and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements, for reasons stated by Justice Bellantoni at the Supreme Court. Copertino, J. P., Sullivan, Krausman and Florio, JJ., concur.